       Case 1:18-cv-07312-LDH-SJB Document 25 Filed 01/25/19 Page 1 of 2 PageID #: 1319



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NEW YORK
                                          18-07312

        PLAINTIFFS’ NAMES ENTERED 01/25/2019


1897    Kyle Lee Welch,
1898    Kevin Daniel Snow,
1899    Adrienne Snow,
1900    N.A.P.S., a Minor Child,
1901    G.L.A.S., a Minor Child,
1902    Jasmyne H. Arquiett,
1903    Phillip Christopher Bailey,
1904    Timothy Bailey,
1905    Jason Minter,
1906    Jason Kelly Washburn,
1907    Colin Alfred Benjamin Anderson,
1908    Elizabeth Anderson,
1909    Jane Anderson,
1910    Karl Anderson,
1911    Kristi Bao,
1912    Heidi Martinez,
1913    Laurie Anderson,
1914    Robert Joseph Barthel,
1915    D.N.B., a Minor Child,
1916    T.M.B., a Minor Child,
1917    A.A.B., a Minor Child,
1918    Estate of Gwilym Joseph Newman,
1919    Samantha L.N. Tjaden,
1920    G.A.N., a Minor Child,
1921    Christine A. Curtis,
1922    Brittany M. Greene,
1923    Patrick D. Newman,
1924    Tyler James Martin,
1925    Chad Richard Bangerter,
1926    Kristi Ann Bangerter,
1927    Mason Chad Bangerter,
1928    Trevor Reed Smith,
1929    Joe Sanchez, Jr.,
1930    Cindy Jo Sanchez,
1931    Sandy Jo Molina,
1932    ArthurWayne D'Amato,
1933    Rory Hamilton Compton,
1934    Ruth Elizabeth Compton,
1935    Lynette Marie Cooper,
       Case 1:18-cv-07312-LDH-SJB Document 25 Filed 01/25/19 Page 2 of 2 PageID #: 1320



1936    Todd Duane Cooper,
